Citation Nr: 1017249	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  02-12 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
to include as secondary to service-connected cold injury 
residuals of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to June 
1950, and from March 1951 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Veteran and his spouse testified at a Board hearing at 
the RO in May 2005.  This matter was previously before the 
Board and was remanded in January 2006 and November 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.

REMAND

This matter was remanded by the Board in November 2009 for 
clarification of the August 2006 VA examiner's opinion 
concerning the etiology of the Veteran's pes planus.  Prior 
to the November 2009 remand, the Veteran alleged that his 
bilateral pes planus was aggravated during his second period 
of active duty service.  He specifically pointed to the cold 
injuries he incurred in service as a factor in aggravating 
his pes planus.  A new medical opinion addressing the 
Veteran's allegation of aggravation during service was 
obtained from a VA examiner in December 2009; however, the 
Veteran thereafter submitted a February 2010 statement 
alleging that his current bilateral pes planus has been 
aggravated by his service-connected bilateral lower extremity 
cold injury residuals.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  38 C.F.R. 
§ 3.310 (2009); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen; however, the amended 
regulation contains a more stringent standard for 
establishing secondary service connection than the holding in 
Allen in that the medical evidence must establish a pre-
aggravation baseline level of severity of the nonservice-
connected disability before aggravation will be conceded.  In 
any event, in the present case, the Veteran filed his claim 
prior to the October 10, 2006 enactment date of the 
amendment; therefore, the Veteran can still avail himself of 
the less stringent standard in effect prior to October 10, 
2006. 

The secondary service connection theory of entitlement has 
not been addressed by any of the medical opinions of record.  
Therefore, a remand is required to obtain a new medical 
examination and etiology opinion.  Additionally, on remand, 
VA has a duty to notify the Veteran of the information and 
evidence necessary to establish a secondary service 
connection claim.  See 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should notify the Veteran of 
the information and evidence necessary to 
establish a secondary service connection 
claim under the provisions of 38 C.F.R. 
§ 3.310.  See 38 C.F.R. § 3.159(b).

2.  The AMC should arrange for the Veteran 
to undergo a VA examination.  It is 
imperative that the examiner review the 
Veteran's claims file in connection with 
the examination and the examination report 
must reflect that the claims file was 
reviewed.  The examiner should determine 
whether the claimed bilateral pes planus 
has been aggravated by the Veteran's 
service-connected bilateral lower 
extremity cold injury residuals.  
Specifically, the examiner is asked to 
opine if it is at least as likely as not 
(a degree of probability of 50 percent or 
more) that the Veteran's service-connected 
bilateral lower extremity cold injury 
residuals have aggravated the Veteran's 
bilateral pes planus beyond its natural 
progression.  Any tests and studies deemed 
necessary by the examiner should be 
conducted.  Any opinion expressed must be 
accompanied by a complete rationale.  If 
the examiner cannot provide a requested 
opinion without resorting to mere 
speculation, he or she must so state and 
must explain why an opinion cannot be 
provided without resort to mere 
speculation.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



